Citation Nr: 0511551	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-26 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for chondromalacia 
right patella.  

2.  Entitlement to service connection for chondromalacia left 
patella.
 
3.  Entitlement to service connection for respiratory 
disability, including asthma, to include as due to an 
undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991, and had service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  He also had periods 
of active duty for training (ACDUTRA) and inactive duty 
training (INACDUTRA) (both hereinafter cited as training) as 
a member of the New Hampshire Army National Guard.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a June 
2002 rating decision of the VA Regional Office (RO) in 
Manchester, New Hampshire that denied service connection for 
bilateral chondromalacia patella and bronchia asthma, to 
include as due to an undiagnosed illness. 

This case was remanded by the Board in June 2004, and is once 
again before the Board for disposition.

The issue of service connection for chondromalacia left 
patella and respiratory disability, to include as due to an 
undiagnosed illness, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Chondromalacia of the right patella has not been 
demonstrated.

2.  Service connection has previously been established for 
joint pains due to undiagnosed illness.



CONCLUSION OF LAW

Chondromalacia left patella was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.317(a), (b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
bilateral chondromalacia has been accomplished.  As evidenced 
by the July 2003 statement of the case, and the December 2004 
supplemental statement of the case, the veteran and 
representative have been notified of the law and regulations 
governing entitlement to the benefit sought, the evidence 
that would substantiate the claim, and the evidence which has 
been considered in connection with this appeal.  

Moreover, the Board also finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, has been met.  
38 U.S.C.A. § 5103(a); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the veteran 
dated in December 2001, the RO informed him of what the 
evidence had to show to establish service connection, what 
medical and other evidence the RO needed from him, what 
information or evidence the appellant could provide in 
support of the claim, and what evidence VA would try to 
obtain on his behalf.  The letter told him to send necessary 
evidence, and thereby put him on notice to submit relevant 
evidence in his possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say that its decision was not meant to 
invalidate any existing decision made prior to such notice, 
and that VA would satisfy the VCAA notice requirements by 
ensuring that the proper notice was ultimately provided, or 
by providing an analysis as to why the claimant was not 
prejudiced by the absence of such notice.  Id, at 120, 122-4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The Board finds that all necessary development has been 
accomplished.  VA has made required efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim as evidenced by scheduling him for VA examination 
in October 2000.  See 38 U.S.C.A. § 5103A(d).  All known VA 
outpatient clinical records have been retrieved and 
associated with the claims folder.  The appellant has written 
that he has not received any private treatment.  The case was 
remanded for further development in June 2004.  Under these 
circumstances, the Board finds that further assistance would 
have no reasonable possibility of substantiating the knee 
claim.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2004).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred while performing inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2004).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b) (2004).  

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e) (West 2002); 38 C.F.R. § 3.317(d)(2004).

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. 
§ 3.317(a)(2)(i). 

For purposes of this section, the term medically unexplained 
chronic multisymptom illness means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(3).  

For purposes of § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6- month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest. 38 C.F.R. 
§ 3.317(a)(4).

Factual background

The veteran's service medical records reflect no treatment 
for knee complaints.  A discharge examination report is not 
of record.  No knee complaint or treatment is recorded in 
Army National Guard records dating to May 1994.  

The veteran was seen in August 1996 for symptoms that 
included knee pain.  It was noted that he had practiced 
karate three times a week for many years.  Knee pain was felt 
to be secondary to karate practice.  

The veteran underwent an examination for Persian Gulf War 
registry purposes in October 1996, and complained of painful 
range of motion of the knees.  

National Guard records dated in April and May 1997, indicate 
that the veteran complained of generalized joint pain after 
coming back from a two-week National Guard assignment.  An 
assessment of undiagnosed illness was rendered. 

The veteran was afforded VA examinations in June and July 
1997, and reported complaints that included myalgias and 
parethesias of uncertain etiology.  He related that after 
returning to the continental United States from the Gulf 
zone, he noted the onset of joint discomfort, including 
constant knee pain.  He stated that pain was worst with 
standing or walking during his employment as a security 
guard.  Physical examination disclosed subjective tenderness 
over the medial aspect of both knees.  No joint effusion, 
crepitus, or instability was observed.  It was reported that 
there was no instability on multiple maneuvers.  A diagnosis 
of arthralgia, questionable etiology, was rendered.  An X-ray 
of the knees was interpreted as showing no recent evidence 
significant skeletal pathology.

VA outpatient clinical records dated in September 1997 
reflect complaints that included generalized arthralgias, 
including the knees.  Physical examination disclosed full 
range of motion of the knees without tenderness or synovitis.  
X-rays were observed to be normal.  The examiner related that 
there were no obvious signs that would indicate an arthritic 
process.  

In a VA treatment record dated in October 1997, it was 
recorded that the veteran had bilateral leg pain from the 
knee down of unknown etiology.  The appellant was found to 
have normal range of motion in the joints, including the 
knees in April 1998.  No synovitis or tenderness was noted.  
An analgesic was prescribed.  An assessment of generalized 
myalgia in the lower extremities without a clear diagnosis 
was reported in January 1999.  

The veteran was afforded a VA compensation and pension 
examination in October 2000, and complained of pain in both 
knees with occasional weakness and stiffness.  He denied 
swelling, heat or redness.  No giving way or locking was 
reported.  The examiner related that there was slight 
fatigability, lack of endurance, flare-ups that occurred 
twice a week and lasted approximately 10 hours.  It was 
reported that pain was slight to moderate, and was caused by 
cold weather, walking and excessive standing.  The veteran 
said that Advil relieved his symptoms.  

Examination of the knees revealed range of motion from zero 
to 140 degrees, bilaterally.  No instability was elicited 
upon extension or flexion of the right knee.  There was 
definite popping under the left patella upon flexion and 
extension of the left knee, with definite crepitus along the 
lateral aspect.  No pain was reported.  Following 
examination, diagnoses of joint pain, chondromalacia, left 
knee, with normal range of motion; and right knee with normal 
range of motion, no pain, no positive findings on day of 
examination; undiagnosed illness, were rendered.

The veteran presented testimony at a hearing before RO 
personnel in November 2000 that he had multiple joint pain, 
including painful knee movement that affected his employment 
and recreational pursuits.

By rating action dated in May 2001, service connection for 
joint pains, fatigue, mood swings memory loss, dizziness, 
headaches, nausea and weight loss due to an undiagnosed 
illness was granted.

The veteran's National Guard clinical records dated between 
1994 and 2003 were received and reflect no injury, complaints 
or treatment for knee symptoms.  He did indicate that he had 
arthritis of the knees.

Legal Analysis

At the outset, the Board notes that service connection is 
already in effect for generalized joint pain due to 
undiagnosed illness.  The veteran asserts that he has 
disability of both knees, claimed as chondromalacia, which he 
attributes to the rigors of service or training or to an 
undiagnosed illness, for which service connection should be 
granted.  

Chondromalacia is not an undiagnosed illness.  The veteran 
himself has pointed out that chondromalacia involves an 
abnormality of the cartilage.  It is not, therefore, a 
medically unexplained chronic multisymptom illness.  
Chondromalacia has not provided presumptive service 
connection for that disability in accordance with 38 U.S.C.A. 
§ 1117, and 38 C.F.R. § 3.317.  Therefore, the Board cannot 
award service connection for chondromalacia under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

No objective right knee pathology has ever been identified 
upon examination.  On VA examination in October 2000, the 
examiner referred to an undiagnosed illness in relation to 
right knee complaints.  To the extent that the veteran is 
seeking service connection for right knee symptoms on the 
basis of an undiagnosed illness, the Board points out that 
service connection for such has already been established 
within the more encompassing grant for joint pain cited 
above.

Diagnostic studies and examinations over the years have not 
yielded any findings of chondromalacia in the right knee.  
The veteran would not be competent to diagnose that 
disability in himself.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

A grant of service connection requires competent evidence 
that the veteran currently has the claimed disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  Since there is 
no such evidence in this case, the weight of the evidence is 
against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for chondromalacia right patella is 
denied.


REMAND

The veteran asserts that he now has respiratory disability, 
to include asthma, as the result of inhaling environmental 
toxins, including oil fire and petrochemical smoke, dust 
mixed with diesel fuel exhaust, sandstorm sediment and 
depleted uranium, during the Gulf War for which service 
connection should be granted.  

VA outpatient clinical records dated between October 2002 and 
November 2004 have been received showing that the veteran 
sought treatment for respiratory complaints including 
exertional dyspnea, pressure in the chest and wheezing.  The 
examiner rendered continuing diagnoses of undiagnosed 
illness.  A chest X-ray in May 2004 was interpreted as 
showing no significant abnormality.  In June 2004, however, 
pulmonary function testing was interpreted as showing mild 
obstructive airway disease.  The veteran was noted to be a 
long term and heavy smoker.  Under the circumstances, the 
Board finds that there is enough of a discrepancy or conflict 
in the evidence such that a special VA pulmonary examination 
is warranted to ascertain the etiology of respiratory 
disability now claimed, if any.

As discussed above the veteran has been diagnosed as having 
chondromalacia of the left patella.  He has reported a 
continuity of symptomatology since active service, and 
service department records show complaints of knee pain.  An 
opinion is needed as to whether the currently diagnosed 
chondromalacia of the left patella had its onset in service 
or is otherwise the result of a disease or injury during a 
qualifying period of service.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
a pulmonary examination to determine 
the nature and etiology of any and all 
disability with respect to his claim 
for service connection for a 
respiratory disorder, to include as due 
to an undiagnosed illness.  The 
examiner must be provided with the 
appellant's claims folder including a 
copy of this remand and decision for 
review in conjunction with the 
examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished. The examination reports 
should clearly reflect whether a review 
of the claims folder was performed.  
Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner should provide a well-
reasoned opinion as to the likelihood 
that the veteran now has a diagnosed 
respiratory disorder.  If a diagnosed 
respiratory illness is found, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) 
the result of disease or injury during 
active service or active duty for 
training, or the result of an injury 
during inactive duty training.

If the disorder is not due to a known 
diagnosis, the examiner should so 
specify.  The examination report should 
set forth rationales for the opinions 
expressed.  

3.  The veteran should be afforded an 
orthopedic examination in order to 
determine whether chondromalacia left 
patella was incurred in service. 

The examiner must be provided with the 
appellant's claims folder including a 
copy of this remand and decision for 
review prior to conducting the 
examination.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or more) 
that chondromalacia of the left patella 
had its onset in service, is the result 
of a disease or injury in active 
service or active duty for training, or 
is the result of an injury during 
inactive duty training.  The 
examination report should set forth 
rationales for the opinions expressed.  

4.  Thereafter, readjudicate the 
veteran's claims on appeal.  If any 
benefit sought on appeal continues to 
be denied, issue a supplemental 
statement of the case.  Then return the 
record to the Board, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


